UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________

DON M. MOORE,

                                      Plaintiff,
       vs.                                                          5:17-CV-00773
                                                                    (MAD/TWD)

THE UNITED STATES POSTAL SERVICE,

                              Defendant.
____________________________________________

APPEARANCES:                                         OF COUNSEL:

DON M. MOORE
69 S. Hamilton St.
Jordan, New York 13080-9503
Plaintiff, Pro Se

OFFICE OF THE UNITED STATES                          CHARLES E. ROBERTS, AUSA
ATTORNEY
Syracuse Office
P.O. Box 7198
100 South Clinton Street
Syracuse, New York 13261-7198
Attorneys for Defendant

Mae A. D'Agostino, U.S. District Judge:

                         MEMORANDUM-DECISION AND ORDER

                                      I. INTRODUCTION

       Plaintiff Don M. Moore commenced this action pro se on July 14, 2017, alleging

violations of the Freedom of Information Act 5 U.S.C. § 552 ("FOIA") by Defendant, the United

States Postal Service (the "Postal Service"). See Dkt. No. 1 at ¶ 1. Currently before the Court is

Defendant's motion for summary judgment. See Dkt. No. 42. For the following reasons, the

motion is granted.

                                      II. BACKGROUND
        Plaintiff filed a complaint seeking injunctive relief under FOIA. See Dkt. No. 42-9 at ¶ 1.

Plaintiff sent three FOIA requests to the Postal Service, requesting letters "where postal

employees had been sent to a 'non existent' address for psychiatric exams." See id. at ¶ 5.

Plaintiff alleges that the "USPS and psychiatrist [sic] play games in order to drive people into

psychosis and then claim the person is 'mentally ill.'" See id. at ¶ 4. Plaintiff further alleges that

the Postal Service is in possession of the requested letters and is improperly withholding them.

See id. at ¶ 6.

        Plaintiff's first and second FOIA request were submitted to the Postal Service by email on

November 16, 2016. See id. at ¶¶ 8, 9. In these emails, Plaintiff requested "[a]ll letters sending

USPS employees for fit-for-duty exams at non existent [sic] address of 440 East Genesee St.,

Syracuse NY 13202." Id. The Postal Service responded to Plaintiff's first two FOIA requests via

email on December 21, 2016, rejecting both requests. See id. at ¶ 10. On April 12, 2017, Plaintiff

emailed the Postal Service claiming that he had received no response regarding his appeal. See

id. at ¶ 12. The Postal Service does not have any records of an appeal submitted by Plaintiff prior

to April 12, 2017. See id. at ¶ 13. As such, the Postal Service treated Plaintiff's April 12, 2017

email as an appeal regarding his first and second FOIA requests, and denied it the appeal in a

letter on May 2, 2017. See Dkt. No. 42-9 at ¶ 14. The letter rejected Plaintiff's appeal as

untimely and also concluded that a search for the requested documents would be unduly

burdensome. See id. at ¶¶ 16, 17. Plaintiff denies that the appeals were late. See Dkt. No. 44-2 at

¶ 16.

        Plaintiff submitted a third FOIA request on June 8, 2017. See Dkt. No. 42-9 at ¶ 19. In

this request, Plaintiff sought "[a]ll letters sending USPS employees for fit-for-duty exams in the

USPS Albany District that are to incorrect addresses" and "[a]ll letters sending USPS employees

                                                   2
for fit-for-duty exams in all USPS Districts that are to incorrect addresses." See id. On June 12,

2017, Plaintiff's third FOIA request was denied as unreasonably burdensome. See id. at ¶ 20.

The Postal Service does not have any record of an appeal being filed regarding Plaintiff's third

FOIA request. See id. at ¶ 21.

                                         III. DISCUSSION

       A court may grant a motion for summary judgment only if it determines that there is no

genuine issue of material fact to be tried and that the facts as to which there is no such issue

warrant judgment for the movant as a matter of law. See Chambers v. TRM Copy Ctrs. Corp., 43

F.3d 29, 36 (2d Cir. 1994) (citations omitted). When analyzing a summary judgment motion, the

court "cannot try issues of fact; it can only determine whether there are issues to be tried." Id. at

36-37 (quotation and other citation omitted). Moreover, it is well-settled that a party opposing a

motion for summary judgment may not simply rely on the assertions in its pleading. See Celotex

Corp. v. Catrett, 477 U.S. 317, 324 (1986) (quoting Fed. R. Civ. P. 56(c), (e)).

       In assessing the record to determine whether any such issues of material fact exist, the

court is required to resolve all ambiguities and draw all reasonable inferences in favor of the

nonmoving party. See Chambers, 43 F.3d at 36 (citing Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 255 (1986)) (other citations omitted). Where the non-movant either does not respond to the

motion or fails to dispute the movant's statement of material facts, the court must be satisfied that

the citations to evidence in the record support the movant's assertions. See Giannullo v. City of

New York, 322 F.3d 139, 143 n.5 (2d Cir. 2003) (holding that not verifying in the record the

assertions in the motion for summary judgment "would derogate the truth-finding functions of the

judicial process by substituting convenience for facts").



                                                  3
       In reviewing a pro se case, the court "must view the submissions by a more lenient

standard than that accorded to 'formal pleadings drafted by lawyers.'" Govan v. Campbell, 289 F.

Supp. 2d 289, 295 (N.D.N.Y. 2007) (quoting Haines v. Kerner, 404 U.S. 519, 520, 92 S. Ct. 594,

30 L. Ed. 2d 652 (1972)) (other citations omitted). The Second Circuit has opined that the court

is obligated to "make reasonable allowances to protect pro se litigants" from inadvertently

forfeiting legal rights merely because they lack a legal education. Id. (quoting Traguth v. Zuck,

710 F.2d 90, 95 (2d Cir. 1983)). However, this does not mean that a pro se litigant is excused

from following the procedural requirements of summary judgment. See id. (citing Showers v.

Eastmond, 00 CIV. 3725, 2001 WL 527484, at *2 (S.D.N.Y. May 16, 2001)). Specifically, "a pro

se party's 'bald assertion,' completely unsupported by evidence" is not sufficient to overcome a

motion for summary judgment. Lee v. Coughlin, 902 F. Supp. 424, 429 (S.D.N.Y. 1995) (citing

Carey v. Crescenzi, 923 F.2d 18, 21 (2d Cir. 1991)).

       The Postal Service moves for summary judgment pursuant to Rule 56 of the Federal Rules

of Civil Procedure, and to dismiss the Complaint. The Postal Service argues that it is not required

to provide Plaintiff with the requested documents pursuant to an exemption listed in 5 U.S.C. §

552(b). See Dkt. No. 42-10 at 1. For the following reasons, the motion for summary judgment is

granted.

       "The Freedom of Information Act 'calls for broad disclosure of Government records.'"

ACLU v. Dep't of Justice, 681 F.3d 61, 69 (2d Cir. 2012) (quoting CIA v. Sims, 471 U.S. 159, 166

(1985)). "Congress provided that some records may be withheld from disclosure under any of

nine exemptions defined in 5 U.S.C. § 552(b)." See id. A refusal to disclose requested

information is appropriate where a response to a "FOIA inquiry would cause harm cognizable

under a[] FOIA exception." Wilner v. NSA, 592 F.3d 60, 68 (2d Cir. 2009) (quoting Gardels v.

                                                 4
CIA, 689 F.2d 1100, 1103 (D.C. Cir. 1982)). The withholding agency bears the burden of

proving the applicability of claimed exemptions. See id. "Affidavits or declarations . . . giving

reasonably detailed explanations why any withheld documents fall within an exemption are

sufficient to sustain the agency's burden." Carney v. U.S. Dep't of Justice, 19 F.3d 807, 812 (2d

Cir. 1994).

       Summary judgment is appropriate where the agency affidavits "describe the justifications

for nondisclosure with reasonably specific detail, demonstrate that the information withheld

logically falls within the claimed exemption, and are not controverted by either contrary evidence

in the record nor by evidence of agency bad faith." Wilner, 592 F.3d at 73. Ultimately, an

agency may invoke a FOIA exemption if its justification "appears logical or plausible." Id.

(internal quotation marks omitted).

       Pursuant to 5 U.S.C. § 552(b)(6) ("Exemption 6"), agencies are not required to release

"personnel and medical files and similar files the disclosure of which would constitute a clearly

unwarranted invasion of personal privacy." 5 U.S.C. § 552(b)(6). Exemption 6 is intended to

"protect individuals from the injury and embarrassment that can result from the unnecessary

disclosure of personal information." U.S. Dep't of State v. Washington Post Co., 456 U.S. 595,

599 (1982). The Second Circuit has adopted a two-part test to determine whether requested

information falls under Exemption 6. See Wood v. FBI, 432 F.3d 78, 86 (2d Cir. 2005). First, the

court must "[d]etermine whether the personal information is contained in a file similar to medical

or personnel files." Id. To determine whether information is similar to information contained

within medical or personnel files, the court must ask "whether the records at issue are likely to

contain the type of personal information that would be in a medical or personnel file." Id. (citing

Washington Post Co., 456 U.S. at 599). Second, the court must "balance the public's need for the

                                                 5
information against the individual's privacy interest to determine whether the disclosure of the

name would constitute a 'clearly unwarranted invasion of personal privacy.'" Id. (citations

omitted).

       "Personnel and medical files generally contain a variety of information about a person,

such as 'place of birth, date of birth, date of marriage, employment history, and comparable data.'"

Wood, 432 F.3d at 86 (quoting Washington Post Co., 456 U.S. at 600). While not all of the

details included in the personnel and medical files may be considered intimate, "the disclosure of

this information is subject to the balancing analysis under Exemption 6." Id. "Such files,

however, are also likely to contain information about an individual's spouse and children,

including their birth dates, social security numbers, and other identifying information. Whether

this information may be withheld plainly would be the proper subject of the balancing analysis

under Exemption 6 as well." Id. (citing Simpson v. Vance, 648 F.2d 10, 17 (D.C. Cir. 1980)).

       Here, Plaintiff is seeking letters sent by the Postal Service directing employees to a "non

existent" address for psychiatric evaluations. See Dkt. No. 42-9 at ¶ 5. Defendant argues the

materials requested include medical and personnel information fall under Exemption 6. See Dkt.

No. 42-10 at 5. The types of letters requested by Plaintiff are considered medical records and are

stored with each individual employee's medical file. See id. at ¶ 18. The letters will likely

include names and addresses of employees, and could possibly include phone numbers, email

address, or other identifying information. The very nature of the letter, a referral for a psychiatric

evaluation, is such that it includes information about a person's potential medical or psychological

condition. As such, the requested materials are likely to contain information similar to that which

may be found within a medical or personnel file.




                                                   6
       The substantial privacy interest in employee medical records outweighs any public interest

in the information. Given the fact that the requested material could potentially include identifying

information of postal employees and material related to physical or psychological conditions, the

Court finds that disclosure of the information would constitute an unwarranted invasion of

personal privacy. Plaintiff fails to provide any coherent public interest in the information or

evidence that the Postal Service has acted in bad faith. Therefore, the Court finds that the

information requested by Plaintiff falls within Exception 6 to the FOIA disclosure requirements

and was not wrongfully withheld by Defendant. See 5 U.S.C. § 552(b)(6).

                                       IV. CONCLUSION

       After carefully reviewing the record in this matter and the applicable law, and for the

reasons stated herein, the Court hereby

       ORDERS that the Defendant's motion for summary judgment (Dkt. No. 42) is

GRANTED; and the Court further

       ORDERS that the Clerk of the Court shall enter judgment in Defendant's favor and close

this case; and the Court further

       ORDERS that the Clerk of the Court shall serve a copy of this Memorandum-Decision

and Order on the parties in accordance with the Local Rules.

IT IS SO ORDERED.

Dated: October 9, 2018
       Albany, New York




                                                  7
